 

U.S. DISTRICT COURT
Case 2:20-cr-00082-Z-BR Document 30 Filed 10/15/20 Pag COREE A Do

 

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXA$ OCT | 5 2020
AMARILLO DIVISION
CLERK, U.S. DIST .
UNITED STATES OF AMERICA § By RICT COUR
§ ey
Plaintiff, §
§
v. § 2:20-CR-82-Z-BR-(1)
§
SANTIAGO PARKS HOWARD-RIOS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 30, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced
cause. Defendant Santiago Parks Howard-Rios filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Santiago Parks Howard-Rios was knowingly and voluntarily entered; ACCEPTS
the guilty plea of Defendant Santiago Parks Howard-Rios; and ADJUDGES Defendant Santiago Parks
Howard-Rios guilty of Count One in violation of 8 U.S.C. § 1326(a) and 6 U.S.C. §§ 202(3), 202(4),

and 557, Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

hy tetama

MAZTHEW J.JKACSMARYK
ITED STATES DISTRICT JUDGE

SO ORDERED, October /5 , 2020.

Oe
